FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:February 29, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3130 Gateway DriveNorcross, Georgia 30071 (Address of principal executive offices) (Zip Code) Registrant's telephone number:(770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of March 30, 2012: Common Stock, $0.00 Par Value – 100 IMMUCOR, INC. AND SUBSIDIARIES QUARTERLY FINANCIAL STATEMENTS INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of February 29, 2012 (Successor) (unaudited) and as of May 31, 2011 (Predecessor) Unaudited Condensed Consolidated Statements of Operations for the three months ended February 29, 2012 (Successor) and February 28, 2011 (Predecessor) Unaudited Condensed Consolidated Statements of Operations for the periods August 20, 2011 to February 29, 2012 (Successor), June 1, 2011 to August 19, 2011 (Predecessor) and the nine months ended February 28, 2011 (Predecessor) Unaudited Condensed Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) for the period June 1, 2011 to August 19, 2011 (Predecessor) and August 20, 2011 to February 29, 2012 (Successor) Unaudited Condensed Consolidated Statements of Cash Flows for the periods August 20, 2011 to February 29, 2012 (Successor), June 1, 2011 to August 19, 2011 (Predecessor) and for the nine months ended February 28, 2011 (Predecessor) Notes to Condensed Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II.OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits SIGNATURES 2 ITEM 1. Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) Successor Predecessor February 29, 2012 May 31, 2011 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $323 and $2,157 at February 29, 2012 and May 31, 2011, respectively Inventories Deferred income tax assets, current portion Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, Net GOODWILL INTANGIBLE ASSETS, Net DEFERRED FINANCING COSTS, Net - OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable Deferred revenue, current portion Current portion of long term debt, net of debt discounts - Total current liabilities LONG TERM DEBT, NET OF DEBT DISCOUNTS - DEFERRED REVENUE DEFERRED INCOME TAX LIABILITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 16) - - SHAREHOLDERS' EQUITY: Successor: Common stock, $0.00 par value, 100 shares authorized, issued and outstanding as of February 29, 2012 - - Predecessor: Common stock, $0.10 par value, 120,000,000 shares authorized, 70,367,219 issued and outstanding as of May 31, 2011 - Additional paid-in capital (Accumulated deficit) Retained earnings ) Accumulated other comprehensive (loss) income ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands) (Unaudited) Successor Predecessor Three Months Ended February 29, 2012 Three Months Ended February 28, 2011 NET SALES $ $ COST OF SALES (exclusive of amortization shown separately below) GROSS MARGIN OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization of intangibles Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSE): Interest income - Interest expense ) ) Other, net ) ) Total non-operating income (expense) ) 51 (LOSS) INCOME BEFORE INCOME TAXES ) (BENEFIT) PROVISION FOR INCOME TAXES ) NET (LOSS) INCOME $ ) $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands) (Unaudited) Successor Predecessor August 20, 2011 through February 29, 2012 June 1, 2011 through August 19, 2011 Nine Months Ended February 28, 2011 NET SALES $ $ $ COST OF SALES (exclusive of amortization shown separately below) GROSS MARGIN OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization expense Certain litigation expenses - - Total operating expenses (LOSS) INCOME FROM OPERATIONS ) ) NON-OPERATING INCOME (EXPENSE): Interest income 6 Interest expense ) - ) Other, net ) Total non-operating income (expense) ) (LOSS) INCOME BEFORE INCOME TAXES ) ) (BENEFIT) PROVISION FOR INCOME TAXES ) NET (LOSS) INCOME $ ) $ ) $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 IMMUCOR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (Unaudited, amounts in thousands) Common Stock Additional Paid-In Retained Earnings/ Accumulated Accumulated Other Comprehensive Income Total Shareholders’ Shares Amount Capital Deficit (Loss) Equity Predecessor: BALANCE, May 31, 2011 $ Shares issued under employee stock plan 41 - - Share-based compensation expense - Stock repurchases and retirements ) ) ) - - ) Comprehensive loss: Foreign currency translation adjustments - ) ) Net loss - - - ) - ) Total comprehensive loss ) BALANCE, August 19, 2011 $ *Accumulated Other Comprehensive Income balance primarily consists of foreign currency translation adjustments and has no tax effect. Successor: BALANCE, August 20, 2011 - $
